Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 8, 12-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Mossoba et al (2020/0027092) in view of Guerra et al (2015/0055763).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claims 1, 12 and 20, Mossoba et al teach a method, system and authorization server performed by at least one processor for locally freezing a user account in a geographic or digital space when a fraudulent transaction is detected (par. 0043), comprising: receiving fraud data associated with the user account (par. 0044; “track the one or more transactions to determine whether a transaction (or multiple transactions) may be fraudulent”; par. 0049; “determine that an account associated with user 101 was compromised. For example, fraud analysis agent 116, using one or more fraud algorithms, may determine that an incoming transaction may be fraudulent”), the fraud data including a location where a fraud associated with the user account has occurred, wherein the fraud location comprises at least one of a digital location or a geographical location (par. 0054-0055; “Metadata may further include, for example, at least a zip code from which the incoming potential transaction originated. In some embodiments, the metadata may further include one or more of a street address, city, and state from which the incoming potential transaction originated”); receiving account data associated with the user account, the account data including non-fraudulent account transaction information (par. 0052-0053; “query database 108 to retrieve the transaction history associated with the compromised account. The transaction history may include one or more transactions 124”); generating a pattern of use associated with the user account based on the account data (par. 0057; “generate one or more rules based on a pattern of the identified merchants, location, and monetary amount associated therewith”); determining a geodigital area (i.e., location) for a localized account freeze based on [the pattern of fraud] or the pattern of use (par. 0046-0047; “one or more rules that exempt incoming transactions from a transaction hold. Such rules may include, for example, a geographic location, a monetary limit, specific third party merchants, specific types of third party merchants, specific types of transactions (e.g., card-present vs. card-not-present), and the like”); and performing a localized account freeze on the user account based on the determined geodigital area (par. 0062-0063; “determines that there is not at match, then at step 316, organization computing system 104 may generate a rejection message”; (i.e., if not on exempt from hold, then the account of the fraudulent transaction is put on hold (i.e., freeze)).
Mossoba et al did not explicitly suggest of generating a pattern of fraud based on the fraud data. In the same field of endeavor, Guerra et al teach the system and method for determining fraud patterns and creating fraud behavior models utilized for future detection against fraudulent activities (abstract; par. 0023; 0041-0043; 0046). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to implement the concept of Guerra et al into Mossoba et al in order to enhance fraud detection as well as preventing further fraudulent activity and/or transaction.
Consider claims 2 and 13, Guerra et al teach wherein the fraud data also comprises at least one previously stored pattern of fraud (par. 0005; 0043; 0069; “a corpus of fraud data may include FBMs, fraud patterns, and fraud analytics reports. This corpus of fraud data may be provisioned into the FDS 102 and may be stored in the database 306. These provisioned FBMs, fraud patterns, and fraud analytics reports may be utilized as a corpus of fraud data against which newly gathered voiceprints may be compared”).
Consider claims 3 and 14, Mossoba et at teach wherein the determined geodigital area for the localized account freeze comprises a geographical area (par. 0012; 0046).
Consider claims 6 and 17, Mossoba et al teach wherein the account data comprises relational data associated with other user accounts (par. 0045).
Consider claims 7 and 18, Mossoba et al teach wherein determining the geographical area for the localized account freeze comprises determining a square mile radius around the geographical location of the fraud for the localized account freeze (par. 0007; 0014; predefined radius)
Consider claim 9, Guerra et al teach wherein the generating the pattern of fraud includes analyzing the fraud data using a machine learning model to determine the pattern of fraud (par. 0034; “That is, the FDS 102 having the fraud detection application may function as a particular purpose computing system that identifies fraud patterns and creates fraud behavior models from call data”).
Claims 4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Mossoba et al (2020/0027092) in view of Guerra et al (2015/0055763) and further in view of Ganti et al (2012/0158541).
Consider claims 4, 8 and 15, the combination does not explicitly suggest wherein determining the geodigital area for the localized account freeze comprises determining one or more websites associated with the fraud data, and wherein the determined geodigital area for the localized account freeze comprises the determined one or more websites. In the same field of endeavor, Ganti et al teach a system and method for detection of transaction fraud  from a merchant, by analyzing information gleaned by performing network security and/or network protection functions in a voice and/or data network. This information may be used in determining whether a transaction, between a consumer and a merchant, occurring via the merchant's website, is fraudulent (par. 0015; 0018). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Ganti et al into view of Mossoba and Guerra et al in order to enhance network security and prevent fraud to reduce merchant cost.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being obvious over Mossoba et al (2020/0027092) in view of Guerra et al (2015/0055763) and further in view of Kramme et al (10,872,339).
Consider claims 10-11, Mossoba and Guerra et al did not explicitly suggest wherein the machine learning model is an unsupervised clustering machine learning model and a supervised classification machine learning model. In the same field of endeavor, Kramme et al teach a system and method for analyze various types of data to generate and/or update fraud detection and/or classification rules to be applied by fraud detection/classification unit. The rule generator may implement supervised learning techniques, such as decision trees, regression-based models, support vector machines (SVMs) and/or neural networks, and/or unsupervised learning techniques such as Dirichlet process mixture models and/or k-means clustering (col. 1 lines 61-col. 2 line 5; col. 9 lines 6-22; col. 14 lines 45-57). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kramme et al into view of Mossoba and Guerra et al in order to improve fraud detection and reduce processing power and resources.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Mossoba et al (2020/0027092) in view of Guerra et al (2015/0055763) and Ganti et al (2012/0158541) and further in view of Kramme et al (10,872,339).
Consider claim 19, the combination does not explicitly suggest wherein the generating the pattern of fraud includes analyzing the fraud data using an unsupervised clustering machine learning model to determine the pattern of fraud. In the same field of endeavor, Kramme et al teach a system and method for analyze various types of data to generate and/or update fraud detection and/or classification rules to be applied by fraud detection/classification unit. The rule generator may implement supervised learning techniques, such as decision trees, regression-based models, support vector machines (SVMs) and/or neural networks, and/or unsupervised learning techniques such as Dirichlet process mixture models and/or k-means clustering (col. 1 lines 61-col. 2 line 5; col. 9 lines 6-22; col. 14 lines 45-57). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kramme et al into view of Mossoba, Guerra and Ganti et al in order to improve fraud detection and reduce processing power and resources.  
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 28, 2022